Citation Nr: 0502582	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision in which the 
RO denied a rating greater than 10 percent for service-
connected acne vulgaris.  The veteran filed a notice of 
disagreement (NOD) in January 2003 and a statement of the 
case (SOC) was issued by the RO in May 2003.  The veteran 
submitted a substantive appeal in May 2003.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  At no time pertinent to the claim for increase has the 
veteran 's acne vulgaris been not characterized by constant 
exudation or itching and extensive lesions and marked 
disfigurement. The veteran does not have deep acne affecting 
40 percent or more of his face nor has the acne vulgaris 
resulted in disfigurement of the face or scars that result in 
any functional limitation.

3.  Examination in October 2002 revealed that the veteran's 
acne vulgaris covers 20 percent of his whole body.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for a rating 
greater than 10 percent for acne vulgaris have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800, 7806 (as in 
effect prior to August 20, 2002).  

2.  As of August 30, 2002, the criteria for a 30 percent, but 
no higher, rating for acne vulgaris have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ ; 4.118, Diagnostic Codes 7800, 7806, 7828 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for an 
increased rating for acne vulgaris has been accomplished.  

Through the May 2003 SOC, September 2003 supplemental 
statement of the case and the RO's letter of September 2002, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim. 

The Board also finds that the notice letter of September 2002 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letter informed him that evidence was 
needed to show that acne vulgaris had worsened since his last 
examination.  The letter also requested that he identify and 
provide the necessary releases for any medical providers from 
which he wished the RO obtain and considered evidence.  
Pursuant to the aforementioned document, the veteran has also 
been afforded the opportunity to present evidence and 
argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, the first three requirements have been met 
in the instant case.  With respect to the fourth requirement, 
the veteran does not appear to have been given explicit 
notice regarding the need to submit all pertinent evidence in 
his possession.  However, as in October 2002, the veteran 
notified the RO that he had no additional evidence to support 
his claim, the failure of the RO to do so is harmless.  See 
VAOPGCPREC 7-2004.  As such, the Board finds that all four of 
the content of notice requirements have essentially been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the case now before the Board, the 
documents meeting the VCAA's requirements were provided both 
before and after the rating action on appeal; however, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As noted above, the May 2003 SOC explained what was needed to 
substantiate the veteran's claim for an increased rating and 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of September 2002.  
The veteran did not respond to the letter by identifying for 
the RO of additional evidence.  In fact, as indicated above, 
a report of contact dated in October 2002 indicates that the 
veteran reported that he did not have any additional evidence 
to support his claim.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  VA Medical 
Center treatment records identified by the veteran's 
representative were obtained and associated with the claims 
file and the veteran was afforded comprehensive VA skin 
examinations.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  

Hence, to the extent that VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Background

Service connection for acne vulgaris was established in a May 
1994 rating decision that assigned an initial rating of 10 
percent.  The veteran filed the current claim for increase by 
correspondence dated on August 22, 2002 (identified as August 
23, 2002, in the May 2003 SOC).  

VAMC dermatology records, dated from July 2001 to December 
2002, show treatment for acne vulgaris.  In July 2001, the 
veteran had mild general erythema with few pearly papules on 
the forehead and cheek with a few flat, brown-grey plaques on 
both bemple areas.  Several scattered 1-2 mm pustules with 
minimal surrounding erythema and few healing erythematous 
macules as well as 2-3 mm erythematous papules were found on 
his back.  The extremities did not contain fissures, 
lichenifecation, or xerosis.  The examiner noted that his 
skin disorders were well controlled with medication.  In 
January 2002, the veteran indicated that his condition had 
worsened since the last examination, but an improvement was 
noted within the past week.  In addition to what was found on 
the previous examination, there was sebaceous gland 
hypertrophy on the forehead and nose, especially where his 
eyeglasses sat at the bridge of his nose.  There were 
numerous 1-2 mm pustules with minimal surrounding erythema on 
the back that continued down to the buttocks as well.  In 
April 2002, the veteran indicated that his skin was much 
better, although there was occasional itching on his legs.  
His face had mild central erythema and multiple fine 
telangiectasias.  His forehead and cheeks had multiple 
lobular papules.  There was no change in his skin disorder in 
August 2002.  

The veteran underwent a VA examination in October 2002.  He 
then reported that his acne was pruritic and eruptions were 
associated with itching.  He denied any related pain and 
indicated that the only other symptoms were scars from 
previous lesions and from biopsies.  The examiner noted that 
previous treatment resulted in hyperpigmentation that had not 
yet resolved.  Physical examination revealed multiple 
erythematous papules and pustules distributed over the nose.  
Distributed over the face were multiple papules of various 
size consistent with sebaceous hyperplasia.  The chest and 
back had multiple papules and pustules.  No comedones were 
found.  The assessment was that pustules on the back and 
chest were likely secondary to acne vulgaris.  The examiner 
noted that the veteran was currently receiving significant 
treatment for the disorder, which he was failing.

VAMC dermatology records dated in December 2002 indicate that 
the veteran reported that his skin had been okay.  He denied 
any new lesions or changes in existing lesions.  

A September 2003 VA examination report indicates that the 
veteran had been on various medications for acne vulgaris and 
had been using Doxyclycline for the past two years.  He 
reported using other medications since 1993; however, none 
resulted in complete resolution of his acne vulgaris.  
Reportedly, flares occurred when he did not use his 
medications.  The veteran denied any systemic symptoms.  He 
also denied fever, chills, weight loss, or fatigue.  In 
addition to that which was noted on the previous examination, 
there were papules and pustules distributed on the upper 
arms.  Post-inflammatory hyperpigmentation was noted on the 
chest, back, and upper arms.  The veteran had some comedones 
distributed over his face and retroauricular sulcus.  
Distributed over the right lower extremity were a few areas 
of hyperpigmentation in biopsy sites.  In the dependent lower 
extremities there were a few macules.  The assessment was 
that the veteran had a moderate amount of acne vulgaris for 
which he received treatment.  The physician opined that acne 
vulgaris was not related to acne rosacea.  Acne vulgaris was 
estimated to cover 20 percent of the veteran's body.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 3 8 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The criteria for rating skin disabilities were revised, 
effective August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-05 (2003).  As there is no indication that the 
revised criteria are intended to have retroactive effect, VA 
has a duty to adjudicate the claim for a higher rating only 
under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

As the RO has considered the veteran's claim for increase 
under the former and revised criteria (and, in denying the 
claim, given the veteran notice of both sets of criteria), 
there is no due process bar to the Board doing likewise.

Under the rating criteria in effect prior to August 30, 2002, 
there is no specific diagnostic code for acne vulgaris and 
that condition is rated, by analogy, under a closely related 
disease or injury.  See 38 C.F.R. § 4.20.  Eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is assigned a 10 percent disability 
rating.  If the exudation or itching is constant and there 
are extensive lesions or marked disfigurement, a 30 percent 
disability rating is assigned.  To warrant a 50 percent 
rating, ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations or exceptional repugnance 
must be shown.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
(as in effect prior to August 30, 2002).

A disfiguring scar of the head, face, or neck warrants a 10 
percent evaluation if the disfigurement is moderate.  A 30 
percent evaluation contemplates severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles. 38 C.F.R. § 4.118, DC 7800 
(as in effect prior to August 30, 2002).

Inasmuch as constant exudation or itching, extensive lesions, 
or marked disfigurement are not shown, a rating greater than 
10 percent under the rating criteria in effect prior to 
August 30, 2002, is not warranted.  

As of August 30, 2002, a 30 percent rating is assigned where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  A 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.  38 C.F.R. § 4.118, DC 7806 
(2004). 

Disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement is rated as 30 percent 
disabling.  Disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is rated as 50 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). Id.

As shown by the most recent VA examination in October 2002, 
the veteran's acne vulgaris was estimated to cover 20 percent 
of his body.  Based on this finding, and affording the 
veteran the benefit of the doubt on the question of when this 
occurred, a rating of 30 percent is warranted under the 
revised criteria for DC 7806 that became effective on August 
30, 2002.  

However, the next higher rating is not warranted under the 
revised criteria since the criteria for a 60 percent rating 
requires coverage of more than 40 percent of the body or 
exposed affected areas or constant or near-constant systemic 
therapy, and this is not shown by the evidence.  Furthermore, 
there was no evidence that the acne vulgaris resulted in 
disfigurement of the head, neck, or face with palpable tissue 
loss or gross distortion or asymmetry of any feature or 
paired features.  As for the characteristics of 
disfigurement, the medical evidence has not established that 
four or five of the characteristics have been met.

Under the revised criteria, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial.  
See 38 C.F.R. § 4.118, DC 7828.  Since this code does not 
provide any greater rating than the 30 percent warranted 
under DC 7806, the veteran's acne vulgaris will not been 
considered on this basis. 

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher in this case on 
an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (cited 
to in the May 2003 SOC).  However, the criteria for invoking 
the procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints; however, it has 
not been shown by the competent, credible evidence of record 
that the veteran's service-connected acne vulgaris, alone, 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the normal schedular rating criteria.  In the absence of 
evidence of such factors as those outlined above, the Board 
is not required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the reasons stated, the criteria for a 10 percent rating 
for acne vulgaris prior to August 30, 2002 are not met, and 
the criteria for no more than a 30 percent rating for acne 
vulgaris are met as of August 30. 2002.  






ORDER

Prior to August 30, 2002, a rating greater than 10 percent 
for acne vulgaris is denied.  

As of August 30. 2002, a 30 percent rating for acne vulgaris 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


